Citation Nr: 0201331	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, on the basis of nicotine dependence.


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran had honorable active duty service from October 
1948 until his retirement in February 1972.  He died in 
October 1986.  The appellant (also referred to as 
"claimant") is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  A hearing was held in July 1993 at 
the RO before a hearing officer.

Board decisions dated in January 1996 and June 1998 were 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals).  Subsequent to a March 1999 Court order and remand, 
in September 2000 the Board in turn remanded the claim to the 
RO to consider additional evidence, issue a supplemental 
statement of the case, and seek clarification from the 
appellant as to the issue or issues on appeal.  Through her 
attorney, the appellant clarified that she was seeking 
entitlement to service connection for the cause of death only 
on the basis of nicotine dependence.  Therefore, that is the 
only issue currently on appeal.  

In a facsimile letter which was received at the Board on 
October 4, 2001 after issuance of the March 2001 supplemental 
statement of the case, the appellant, through her attorney, 
checked the block to indicate a request for a Board hearing 
at a local VA office before a member of the Board (known as a 
"Travel Board" hearing).  Therefore, the Board is returning 
the claims files to the RO to schedule a Travel Board hearing 
for the appellant.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).  

Moreover, during the pendency of the appeal of this claim, 
the Veterans Claims Assistance Act of 2000 was enacted which 
is effective as to all claims pending on the date of 
enactment of the legislation, November 9, 2000.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This new statute and the implementing 
regulations amended and clarified VA's duties to assist 
claimants in the development of the facts relevant to their 
claims and notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims files 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant and 
notification provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Based on the action taken in response 
to paragraph one, above, and as 
appropriate, the RO should again review 
the claim on appeal of entitlement to 
service connection for the cause of the 
veteran's death, on the basis of nicotine 
dependence.  If the benefit sought on 
appeal remains denied, the appellant and 
her attorney should be furnished a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

3.  The RO should schedule the appellant 
for a personal hearing before a traveling 
Member of the Board at the RO.   

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant, including through her attorney, 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


